Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, “the conduit” should read -- the support conduit -- for consistency.
In claim 14, “…rewinding on the spool to extract he instrument from the borehole…” should read -- rewinding on the spool to extract the instrument from the borehole --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the on-board data storage system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the pattern of bore holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 8.
Claim 13 recites the limitation "the geological measurement instrument" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the length of the bore hole" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the pivot assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the length of the borehole" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anish et al. (U.S. 2012/0131996A1).
Regarding claim 1, Anish et al. disclose a method of automated bore hole data collection (see fig. 1: the data communication between surface unit 130 and tool 104 via link 132; refer to para 0023 and 0044) for use in an underground mine site (para 0003: as broadly claimed, the drilling site in which the wellbore 106 is being drilled can be considered a mine site) comprising: aligning (see fig. 1) a geological data measurement instrument (sensors 414; see figs. 1, 4, refer to para 0021 and 0043), supported on an arm (114, fig. 4) of an underground mine vehicle (the vehicle/conveyance system for raising and/or lowering the sensors 414 in the borehole is 128 and 104), with a bore hole (106; see figs. 1 and 4), the bore hole (106) having a bore hole wall (122); operating the instrument while deploying the instrument into the bore hole and/or while extracting the instrument from the bore hole acquiring geological data of the formation in which the bore hole exists at a plurality of lengths (para 0032: the downhole tool 104 may be moved to a different location within the wellbore 106 and/or removed from the wellbore 106; also refer to para 0030) from a collar (fig. 1: the collar located at the entrance of the borehole 106 around the top of casing 110) of the bore hole (106; see fig. 1); and, using the geological data, acquired by the instrument at the plurality of lengths in the bore hole (refer to para 0021), to determine geological characteristics of a formation surrounding the bore hole (para 0021: the sensor pads 112 measure downhole geological data to determine formation parameters and wellbore fluid parameters). 
Regarding claim 2, Anish et al. disclose streaming the geological data with a data transmission system (para 0023: wired or wireless transmission system) in the instrument in real time to a data receiver (130; refer to para 0023 and 0044).  
Regarding claim 4, Anish et al. disclose storing the geological data using the on-board data storage system (para 0044: the downhole tool 104 may comprise an internal memory for storing data).  
Regarding claim 5, Anish et al. disclose employing the geological data for raise boring (para 0003 and 0021: the downhole and formation parameters are useful as the drilling/boring operation is continued), locating water (para 0021: the fluid parameters such as temperature, pressure, viscosity, and resistivity data can be used to locate water).  
Regarding claim 6, Anish et al. disclose the arm is articulating (arm set 114 comprises extendable arms 204 and other components, see fig. 4 and refer to para 0033-0040).  
Regarding claim 7, Anish et al. disclose wherein said bore hole forms part of a pattern of bore holes (para 0052: the logging technique can be applied to log multiple wellbores, wherein the first wellbore will form a part of a pattern of wellbores).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anish et al. (U.S. 2012/0131996A1), in view of Endo (U.S. 2015/0000904A1).
Regarding claim 3, Anish et al. teach all the features of this claim as applied to claim 2 above; however, Anish et al. is silent to analyzing the geological data in real time prior to sending the geological data to said data receiver.  
Endo teach in the same field of endeavor, an underground mine site (see fig. 1), A geological measurement instrument (348, see figs. 4.1, 4.2) is used to acquire data, the data is passed to a downhole unit (346) for analysis and transported to surface for other processing. The data can also be analyzed directly at surface at a data receiver as seen in figs. 1.1 and 1.2 (refer to para 0035). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the geological data measurement instrument to include analyzing the geological data in real time prior to sending the geological data to said data receiver, as taught by Endo, since it is known to analyze data either downhole or at the surface. 
Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANICK A AKARAGWE/           Examiner, Art Unit 3672